833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Bernice VESTER, Plaintiff-Appellant,v.David K. MAPP, Jr., (Sheriff), Josefino S. Santos, M.D.,William Felton, Del Rosario, (Councilmen), CityCommissioners, of City of Norfolk,Defendants- Appellees.
No. 87-6112.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1987.Decided Oct. 26, 1987.

John Bernice Vester, appellant pro se.
Richard T. Robol, Hunton & Williams, for Appellees Mapp, Santos, and Felton.  Philip Richard Trapani, City Attorney, Harold Phillip Juren, Deputy City Attorney, for appellees Del Rosario and City Commissioners.
Before DONALD RUSSELL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Vester v. Mapp, C/A No. 86-441-N (E.D.Va., July 10, 1987).


2
AFFIRMED.



*
 Viewing plaintiff's complaints about the medical attention afforded his hip problem as alleging a continuing violation, we find plaintiff's claims related to preoperative treatment not to be time barred.  Nevertheless, we do not find that the defendants demonstrated deliberate indifference to serious medical needs during either preoperative or postoperative treatment